Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 22 December 2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Heo.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9, 12, 19, 21-22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Yi et al. (US 2019/0356524) in view of Heo et al. (US 2013/0016655) and Takeda et al. (US 2020/0029307).
Regarding claim 1, Yi discloses a method, wherein the method comprises: receiving, by a terminal device, subcarrier spacing information from a network device, (paras. 326, 329 and 371; 
Yi does not disclose determining, based on information about a quantity of aggregated carriers and the subcarrier spacing information, a maximum quantity of blind detection times, wherein the terminal device monitors physical downlink control channels (PDCCHs) on a plurality of carriers. Heo discloses determining a maximum quantity of blind detection times based on a quantity of carriers (para. 43; note: 44N blind decodes for N active carriers; note: an linear increase of maximum blind decodes as the number of carriers increases), wherein the terminal device monitors physical downlink control channels (PDCCHs) on a plurality of carriers (para. 43; note: PDCCH candidates on each carrier). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have determining, based on information about a quantity of aggregated carriers and the subcarrier spacing information, a maximum quantity of blind detection times, wherein the terminal device monitors physical downlink control channels (PDCCHs) on a plurality of carriers in the invention of Yi. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing increased data bandwidth through carrier aggregation and properly detecting signaling in a carrier aggregation environment (Heo, para. 43; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
The combination of Yi in view of Heo teaches and makes obvious determining a maximum quantity of blind detection times based on subcarrier spacing and a quantity of aggregated carriers, where a maximum quantity of blind detection times for the terminal device 
Regarding claim 7, Yi discloses an apparatus (fig. 21, item 900), comprising: one or more processors; and a non-transitory computer-readable storage medium storing program instructions for execution by the one or more processors, wherein the program instructions instruct the apparatus to perform operations (paras. 380-381) comprising: receiving subcarrier spacing information from a network device (paras. 326, 329 and 371; fig. 20; para. 291, first three sentences); and determining based on the subcarrier spacing information, a maximum quantity of blind detection times for the apparatus in a search space (para. 314, especially last sentence; para. 315; note: various blind detection maximum capabilities; para. 318, especially first two sentences).  
Yi does not disclose determining, based on information about a quantity of aggregated carriers and the subcarrier spacing information, a maximum quantity of blind detection times, wherein the terminal device monitors physical downlink control channels (PDCCHs) on a plurality of carriers. Heo discloses determining a maximum quantity of blind detection times 
The combination of Yi in view of Heo teaches and makes obvious determining a maximum quantity of blind detection times based on subcarrier spacing and a quantity of aggregated carriers, where a maximum quantity of blind detection times for the terminal device on each carrier is the same if the carriers have the same subcarrier spacing (Yi, para. 314; Heo, para. 43) but does not specifically teach and make obvious an actual same subcarrier spacing on the carriers. However, Takeda discloses this feature (figs. 11A-11B). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the same subcarrier spacing on the carriers, and hence a same maximum quantity of blind detection times on each carrier, in the invention of Yi in view of Heo. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing characteristics for carriers that are suitable for communication (Takeda, figs. 11A-11B 
Regarding claim 19, Yi discloses a method, wherein the method comprises: receiving, by a network device, a maximum quantity of blind detection times that are supported by a terminal device (para. 315, especially last sentence); and sending, by the network device, subcarrier spacing information to the terminal device (paras. 326, 329 and 371; fig. 20; para. 291, first three sentences), wherein the subcarrier spacing information is used for determining a maximum quantity of blind detection times for the terminal device (generally, paras. 311-320; in particular - para. 314, especially last sentence; para. 315; note: various blind detection maximum capabilities; para. 318, especially first two sentences).
Yi does not disclose determining, based on information about a quantity of aggregated carriers and the subcarrier spacing information, a maximum quantity of blind detection times, wherein the terminal device monitors physical downlink control channels (PDCCHs) on a plurality of carriers. Heo discloses determining a maximum quantity of blind detection times based on a quantity of carriers (para. 43; note: 44N blind decodes for N active carriers; note: an linear increase of maximum blind decodes as the number of carriers increases), wherein the terminal device monitors physical downlink control channels (PDCCHs) on a plurality of carriers (para. 43; note: PDCCH candidates on each carrier). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have determining, based on information about a quantity of aggregated carriers and the subcarrier spacing information, a maximum quantity of blind detection times, wherein the terminal device monitors physical downlink control channels (PDCCHs) on a plurality of carriers in the invention of Yi. The motivation to have the modification and/or well-known benefits of the 
The combination of Yi in view of Heo teaches and makes obvious determining a maximum quantity of blind detection times based on subcarrier spacing and a quantity of aggregated carriers, where a maximum quantity of blind detection times for the terminal device on each carrier is the same if the carriers have the same subcarrier spacing (Yi, para. 314; Heo, para. 43) but does not specifically teach and make obvious an actual same subcarrier spacing on the carriers. However, Takeda discloses this feature (figs. 11A-11B). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the same subcarrier spacing on the carriers, and hence a same maximum quantity of blind detection times on each carrier, in the invention of Yi in view of Heo. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing characteristics for carriers that are suitable for communication (Takeda, figs. 11A-11B and paras. 42-44; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 22, Yi discloses an apparatus (fig. 21, item 800), comprising: one or more processors; and a non-transitory computer-readable storage medium storing program instructions for execution by the one or more processors, wherein the program instructions instruct the apparatus to perform operations (paras. 379 and 381) comprising: receiving a maximum quantity of blind detection times that are supported by a terminal device (para. 315, especially last sentence); and sending subcarrier spacing information to the terminal device (paras. 326, 329 and 371; fig. 20; para. 291, first three sentences), wherein the subcarrier spacing 
Yi does not disclose determining, based on information about a quantity of aggregated carriers and the subcarrier spacing information, a maximum quantity of blind detection times, wherein the terminal device monitors physical downlink control channels (PDCCHs) on a plurality of carriers. Heo discloses determining a maximum quantity of blind detection times based on a quantity of carriers (para. 43; note: 44N blind decodes for N active carriers; note: an linear increase of maximum blind decodes as the number of carriers increases), wherein the terminal device monitors physical downlink control channels (PDCCHs) on a plurality of carriers (para. 43; note: PDCCH candidates on each carrier). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have determining, based on information about a quantity of aggregated carriers and the subcarrier spacing information, a maximum quantity of blind detection times, wherein the terminal device monitors physical downlink control channels (PDCCHs) on a plurality of carriers in the invention of Yi. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing increased data bandwidth through carrier aggregation and properly detecting signaling in a carrier aggregation environment (Heo, para. 43; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
The combination of Yi in view of Heo teaches and makes obvious determining a maximum quantity of blind detection times based on subcarrier spacing and a quantity of aggregated carriers, where a maximum quantity of blind detection times for the terminal device on each carrier is the same if the carriers have the same subcarrier spacing (Yi, para. 314; Heo, 
Regarding claims 3, 9, 21 and 24, Yi in view of Heo and Takeda teaches and makes obvious the method according to claims 1 and 19, and the apparatus according to claims 7 and 22, wherein a larger subcarrier spacing indicated by the subcarrier spacing information indicates a smaller maximum quantity of blind detection times (Yi, para. 320; note: 8 max-BD for 15 kHz and 4 max-BD for 30 kHz).   
Regarding claims 6 and 12, Yi in view of Heo and Takeda teaches and makes obvious the method according to claim 1 and the apparatus according to claim 7, wherein before the receiving, by a terminal device (or nothing specified), subcarrier spacing information from a network device, the method (operations) further comprises: sending, by the terminal device (or nothing specified) to the network device, a maximum quantity of blind detection times that are supported by the terminal device (apparatus) (Yi, para. 315, especially last sentence).  

s 2, 8, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Heo and Takeda as applied to claim 1, 7, 19 or 22 above, and in further view of Chen et al. (US 2011/0255485).
Regarding claims 2, 8, 20 and 23, Yi in view of Heo and Takeda does not disclose the method according to claims 1 and 19, and the apparatus according to claims 7 and 22, wherein when a subcarrier spacing indicated by the subcarrier spacing information is greater than 15 kHz, the maximum quantity of blind detection times for the terminal device is less than 44; and when a subcarrier spacing indicated by the subcarrier spacing information is 15 kHz, the maximum quantity of blind detection times for the terminal device is 44.
However, Chen discloses a subcarrier spacing of 15 kHz (para. 34, last sentence) and a number of blind detections as 44 (para. 69, penultimate sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have when a subcarrier spacing indicated by the subcarrier spacing information as 15kHz, the maximum quantity of blind detection times for the terminal device as 44 in the invention of Yi in view of Heo and Takeda. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a specific subcarrier spacing and PDCCH decoding (detection) candidates for a system as is known in the art (Chen, paras. 34 and 69; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Still further, Yi discloses the maximum number of blind detections decreases proportionally as the subcarrier spacing increases (para. 320). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have when a subcarrier spacing indicated by the subcarrier spacing information is greater than 15 kHz, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462